      CASE 0:20-cv-01205-ECT-TNL Document 52 Filed 06/23/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

                                CIVIL MOTION HEARING

 League of Women Voters of Minnesota                      COURT MINUTES
 Education Fund, et al.,                                BEFORE: Eric C. Tostrud
                                                           U.S. District Judge
                       Plaintiffs,
                                             Case No:            20-cv-1205 ECT/TNL
 v.                                          Date:               June 23, 2020
                                             Court Reporter:     Tim Willette
 Steve Simon, et al., in his official        Courthouse:         St. Paul
 capacity as Secretary of State of           Courtroom:          3B / Video Conference
 Minnesota,                                  Time Commenced:     11:05 a.m.
                                             Time Concluded:     1:38 p.m.
                       Defendants.           Time in Court:      2 Hours 32 Minutes

APPEARANCES BY TELEPHONE:
Plaintiffs:   Danielle Lang and Jonathan Diaz, Campaign Legal Center
              Amy Erickson and Julia Dayton Klein, Lathrop GPM LLP

Defendants: Hillary Taylor, Minnesota Office of the Attorney General

Intervenor
Defendants: Thomas McCarthy and Cameron Norris, Consovoy McCarthy PLLC
            Richard Morgan, Lewis Brisbois

HEARING ON:
Proposed Consent Decree. [ECF No. 24]

MOTION to Intervene filed by Republican Party of Minnesota, The Republican National
Committee, Donald J. Trump for President, Inc. [ECF No. 37]

PROCEEDINGS:
The Proposed Consent Decree and Motion to Intervene were moved and argued. The Motion
to Intervene filed by the Republican Party of Minnesota, the Republican National
Committee, and Donald J. Trump for President, Inc. [ECF No. 37] is GRANTED for the
reasons stated on the record during the hearing. Intervenors are permitted to intervene as
defendants and shall file their Proposed Answer [ECF No. 37, Attachment No. 1] without
     CASE 0:20-cv-01205-ECT-TNL Document 52 Filed 06/23/20 Page 2 of 2



delay. The Proposed Consent Decree [ECF No. 24] is not accepted for the reasons stated on
the record during the hearing.


                                                                        s/ R. Morton_____
                                                                        Courtroom Deputy
